Exhibit 10.24

EXECUTIVE SEVERANCE AGREEMENT

        This Executive Severance Agreement (this “Agreement”) is made as of this
___ day of _______, 200__, between Apria Healthcare Group Inc., a Delaware
corporation (the “Company”), and William Jeffrey Ingram (the “Executive”).

RECITALS

        A.     It is the desire of the Company to retain the services of the
Executive and to recognize the Executive’s contribution to the Company.

        B.     The Company and the Executive wish to set forth certain terms and
conditions of Executive’s employment.

        C.     The Company wishes to provide to the Executive certain benefits
in the event that his/her employment is terminated by the Company without Cause
(as defined below) or in the event that he/she terminates employment for Good
Reason (as defined below), in order to encourage the Executive’s performance and
continued commitment to the Company.

         NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

        1.     Positions and Duties. The Executive shall serve in such positions
and undertake such duties and have such authority as the Company, through its
Chief Executive Officer, shall assign to the Executive from time to time in the
Company’s sole and absolute discretion. The Company has the right to change the
nature, amount or level of authority and responsibility assigned to the
Executive at any time, for any reason or no reason, and with or without cause.
The Company may also change the title or titles assigned to the Executive at any
time, for any reason or no reason, and with or without cause. The Executive
agrees to devote substantially all of his/her working time and efforts to the
business and affairs of the Company. The Executive further agrees that he/she
shall not undertake any outside activities which create a conflict of interest
with his/her duties to the Company, or which, in the judgment of the Chief
Executive Officer or Board of Directors of the Company, interfere with the
performance of the Executive’s duties to the Company.

        2.     Compensation and Benefits.

                a.     Salary. The Executive’s salary shall be such salary as
the Company assigns to him/her from time to time in accordance with its regular
practices and policies. The parties to this Agreement recognize that the Company
may, in its sole discretion, change such salary on a prospective basis at any
time.

                b.     Bonus. The Executive shall be entitled to participate in
the Executive Bonus Plan or such other bonus plans applicable to his/her
position as may be in effect from time to time. The parties to this Agreement
recognize that such bonus plans may be amended and/or terminated by the Company
at any time without the consent of the Executive in accordance with the terms of
such bonus plans.

                c.     Expenses. During the term of the Executive’s employment,
the Executive shall be entitled to receive reimbursement for all reasonable and
customary expenses incurred by the Executive in performing services for the
Company in accordance with the Company’s reimbursement policies as they may be
in effect from time to time. The parties to this Agreement recognize that such
policies may be amended and/or terminated by the Company at any time without the
consent of the Executive.

                d.     Other Benefits. The Executive shall be entitled to
participate in all employee benefit plans, programs and arrangements of the
Company (including, without limitation, stock option plans or agreements and
insurance, retirement and vacation plans, the deferred compensation plan and any
other programs and arrangements), in accordance with the terms of such plans,
programs or arrangements as they shall be in effect from time to time during the
period of the Executive’s employment; provided, however, that nothing herein
shall entitle the Executive to any specific awards under the Company’s equity
compensation plans or other discretionary employee benefit plans. The parties to
this Agreement recognize that the Company may terminate or modify such plans,
programs or arrangements at any time without the consent of the Executive.

        3.     Grounds for Termination. The Executive’s employment may be
terminated by the Company or Executive at any time, for any reason or no reason,
with or without Cause or Good Reason (as such terms are defined below), and
except as expressly provided herein, with or without any advance notice.
Executive’s employment may end for any one of the following reasons:

                a.     Without Cause or Good Reason. The Executive or the
Company may terminate the Executive’s employment at any time, without Cause (in
the case of the Company) or for Good Reason (in the case of Executive), by
giving the other party to this Agreement at least thirty (30) days advance
written notice of such termination.

                b.     Death. The Executive’s employment hereunder shall
terminate upon his/her death.

                c.     Disability. If, as a result of the Executive’s incapacity
due to physical or mental illness, the Executive shall have been unable to
perform the essential functions of his/her position, even with reasonable
accommodation that does not impose an undue hardship on the Company, on a
full-time basis for the entire period of six (6) consecutive months, and within
thirty (30) days after written notice of termination is given (which may occur
before or after the end of such six-month period), shall not have returned to
the performance of his/her duties hereunder on a full-time basis (a
“disability”), the Company may terminate the Executive’s employment on account
of such disability.

                d.     Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean that the Company, acting in good faith based upon the information then
known to the Company, determines that the Executive has (i) engaged in or
committed willful misconduct; (ii) engaged in or committed theft, fraud or other
illegal conduct; (iii) refused or demonstrated an unwillingness to substantially
perform his/her duties after written demand for substantial performance is
delivered by the Company that specifically identifies the manner in which the
Company believes the Executive has not substantially performed his/her duties;
(iv) refused or demonstrated an unwillingness to reasonably cooperate in good
faith with any Company or government investigation or provide testimony therein
(other than such failure resulting from the Executive’s disability); (v) engaged
in or committed insubordination; (vi) engaged in or committed any willful act
that is likely to and which does in fact have the effect of injuring the
reputation or business of the Company; (vii) violated any fiduciary duty;
(viii) violated Executive’s duty of loyalty to the Company; (ix) violated the
Company’s Code of Ethical Business Conduct; (x) used alcohol or drugs (other
than drugs prescribed to the Executive by a physician and used by the Executive
for their intended purpose for which they had been prescribed) in a manner which
materially and repeatedly interferes with the performance of his duties
hereunder or which has the effect of materially injuring the reputation or
business of the Company; or (xi) engaged in or committed a breach of any term of
this Agreement. For purposes of the above clauses (i) and (vi) of this
Section 3(d), no act, or failure to act, on the Executive’s part shall be
considered willful unless done or omitted to be done, by him/her without
reasonable belief that his/her action or omission was in the best interest of
the Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for Cause without delivery to the Executive of a notice of
termination signed by the Company’s Chief Executive Officer or President stating
that, in the good faith opinion of the officer signing such notice, the
Executive has engaged in or committed conduct of the nature described above in
the second sentence of this Section 3(d), and specifying the particulars
thereof.

                e.     Resignation for Good Reason. Executive may resign on
account of Good Reason (as defined below).

        4.     Payments upon Termination.

                a.     Without Cause or with Good Reason. In the event that the
Executive’s employment is terminated by the Company for any reason other than
death, disability or Cause as defined in Sections 3(b), (c) and (d) of this
Agreement, or in the event that the Executive terminates his/her employment
hereunder with Good Reason as defined in Section 4(c) of this Agreement, the
Executive shall be entitled to receive severance pay in an aggregate amount
equal to 100% of his/her Annual Compensation, which shall be paid, subject to
Section 11, in periodic installments in accordance with the Company’s customary
payroll practices over a period of one (1) year, less any amounts required to be
withheld by applicable law, in exchange for a valid release of all claims the
Executive may have against the Company in a form acceptable to the Company and
continued compliance with the restrictive covenants described in Sections 7-9
below. The Company will also pay to the Executive any earned but unused vacation
time at the rate of pay in effect on the date of the notice of termination.

                b.     Annual Compensation. For purposes of this Section 4, the
term “Annual Compensation” means an amount equal to the Executive’s annual base
salary at the rate in effect on the date on which the Executive received or gave
written notice of his/her termination, plus the sum of (i) an amount equal to
the average of the Executive’s two most recent annual bonuses, if any, received
prior to the notice of termination, (ii) the Executive’s annual car allowance,
if any, and (iii) an amount determined by the Company from time to time in its
sole discretion to be equal to the average annual cost for Company employees of
obtaining medical, dental and vision insurance under COBRA. The following rules
shall apply solely for purposes of calculating Annual Compensation under this
Agreement in the event the Executive has been employed by the Company for a
period which does not include two full annual bonus cycles.

(i)  

In the event the Executive’s annual bonus for either of the two years in
question was a prorated bonus due to the Executive having worked a partial year,
the Executive’s prorated bonus or bonuses shall be recalculated to reflect the
target bonus the Executive would have received had the Executive worked for the
entire year.


(ii)  

In the event the Executive has been employed by the Company for less than one
year and for that reason has not yet received an annual bonus, then the
Executive’s average annual bonus shall be deemed to be 100% of the Executive’s
annual base salary rate as of the date of the Executive’s employment with the
Company.


(iii)  

In the event the Executive has been employed for less than two full annual bonus
cycles and only one annual bonus has been calculated for the Executive, then the
amount of that annual bonus shall be deemed to be the average of the Executive’s
annual bonuses.


                c.     Good Reason. For purposes of this Section 4 the term
“Good Reason” means the occurrence of any of the following, without the written
consent of the Executive, unless such event is rescinded within ten (10)
business days after Executive notifies the Company that Executive objects
thereto:

(i)  

any reduction in the Executive’s annual base salary, except for a general
one-time “across-the-board” salary reduction not exceeding ten percent (10%)
which is imposed simultaneously on all executive officers of the Company; or


(ii)  

the Company requires the Executive to be based at an office location which will
result in an increase of more than thirty (30) miles in the Executive’s one-way
commute, except in connection with a relocation of the Company’s principal
executive offices;


provided, however, that “Good Reason” shall cease to exist for an event on the
60th day following the earlier of the Company’s written notice of the change to
the Executive or the Executive’s becoming aware thereof, unless the Executive
has given the Company written notice of his/her objection thereto prior to such
date.

                (d)     Release of all Claims. The Executive understands and
agrees that the Company’s obligation to pay the Executive severance pay under
this Agreement is subject to the Executive’s execution of a valid written waiver
and release of all claims which the Executive may have against the Company
and/or its successors in a form acceptable to the Company in its sole and
absolute discretion.

                (e)     No Mitigation or Offset. Notwithstanding anything herein
to the contrary, the amount of any payment or benefit provided for in this
Section 4 shall not be reduced, offset or subject to recovery by the Company or
any of its subsidiaries or affiliates by reason of any compensation earned by
the Executive as the result of employment by another employer after the
Executive’s employment with the Company terminates for any reason. In addition,
the Executive shall be under no obligation to seek other employment or to take
any other actions to mitigate the amounts payable under this Section 4.

                (f)     Death, Disability or Cause. In the event that the
Executive’s employment is terminated due to death, disability or Cause, the
Company shall not be obligated to pay the Executive any amount other than earned
unused vacation, reimbursement for business expenses incurred prior to his/her
termination and in compliance with the Company’s reimbursement policies, any
unpaid salary for days worked prior to the termination, all other amounts
accrued or earned by the Executive through the date of termination under the
then existing plans and policies of the Company, and any amounts owing in
respect of the Company’s indemnification obligations to the Executive.

         5.     Successors; Binding Agreement.

                (a)     The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as he/she would be entitled to hereunder
if he/she terminated his/her employment for Good Reason, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the date of termination. As used in this
Agreement, “Company” shall mean the Company as herein before defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 5 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

                (b)     This Agreement and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrator, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him/her hereunder if he/she had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designee or, if there be no such designee, to the Executive’s estate.

         6.     Notices. For the purposes of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be deemed to have been duly given when delivered personally, by
telecopy, telex or other form of written electronic transmission, by overnight
courier or by registered or certified mail, postage prepaid, or mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

          If to the Executive:

         William Jeffrey Ingram
         13710 Falba
         Houston, Texas 77070

         If to the Company:

         Apria Healthcare Group Inc.
         26220 Enterprise Court
         Lake Forest, California 92630
         Attention: Chief Executive Officer

With a copy to the attention of: Senior Vice President, Human Resources or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

         7.     Antisolicitation; Noncompetition.

                (a)     The Executive promises and agrees that, during the
period of his/her employment by the Company and for a period of one year
thereafter, he/she will not influence or attempt to influence customers or
patients of the Company or any of its present or future subsidiaries or
affiliates, either directly or indirectly, to divert their business to any
individual, partnership, firm, corporation or other entity then in competition
with the business of the Company, or any subsidiary or affiliate of the Company,
where the identity of the customer or patient, or any information concerning the
relationship between the customer or patient and the Company, is a trade secret
or other Confidential Material (as defined below).

                (b)     In order avoid the disclosure by the Executive of the
Company’s trade secrets or other Confidential Material, the Executive promises
and agrees that, during the period of his/her employment by the Company and for
a period of one year thereafter, he/she will not enter business or work with or
for, whether as an employee, consultant or otherwise, any of the following
corporations or their respective subsidiaries or affiliates: Lincare Holdings,
Inc.; Rotech Healthcare, Inc.; American HomePatient, Inc.; Coram Healthcare
Corporation; Option Care, Inc.; Pacific Pulmonary Services Corporation; LifeCare
Solutions, Inc.; or the home healthcare operation of Air Products & Chemicals,
Inc. or Praxair, Inc.

                (c)     The Executive expressly acknowledges and agrees that if
the Company has a reasonable good faith belief that he/she is in violation of
any of the restrictive covenants set forth in this Section 7, then the Company,
following written notice to the Executive explaining the basis for its belief,
may suspend any future payments scheduled to be made pursuant to Section 4,
unless and until the Executive establishes to the Company’s reasonable good
faith satisfaction that no such violation has occurred. In addition, the Company
and the Executive acknowledge and agree that such cessation of payments shall be
the Company’s sole and exclusive remedy of any breach by the Executive of any of
the restrictive covenants set forth in this Section 7.

         8.     Soliciting Employees. The Executive promises and agrees that,
for a period of one year following termination of his/her employment, he/she
will not, directly or indirectly, solicit any of the Company employees who
earned annually $50,000 or more as a Company employee during the last six months
of his/her own employment to work for any other business, individual,
partnership, firm, corporation, or other entity.

         9.     Confidential Information.

                (a)     The Executive, in the performance of his/her duties on
behalf of the Company, shall have access to, receive and be entrusted with
confidential information, including but not limited to systems technology, field
operations, reimbursement, development, marketing, organizational, financial,
management, administrative, clinical, customer, distribution and sales
information, data, specifications and processes presently owned or at any time
in the future developed, by the Company or its agents or consultants, or used
presently or at any time in the future in the course of its business that is not
otherwise part of the public domain (collectively, the “Confidential Material”).
All such Confidential Material is considered secret and will be available to the
Executive in confidence. Except in the performance of duties on behalf of the
Company, the Executive shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of the Executive’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, notes, disks, diskettes, tapes, magnetic media,
photographs, equipment and other tangible items, wherever located, relating in
any way to the Confidential Material or otherwise to the Company’s business,
which the Executive prepares, uses or encounters during the course of his/her
employment, shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement by any means, or whenever requested by the Company, the Executive
shall promptly deliver to the Company any and all of the Confidential Material,
not previously delivered to the Company, that may be or at any previous time has
been in the Executive’s possession or under the Executive’s control.

                (b)     The Executive hereby acknowledges that the sale or
unauthorized use or disclosure of any of the Company’s Confidential Material by
any means whatsoever and at any time before, during or after the Executive’s
employment with the Company shall constitute unfair competition. The Executive
agrees he/she shall not engage in unfair competition either during the time
employed by the Company or any time thereafter.

         10.     Parachute Limitation. Notwithstanding any other provision of
this Agreement, the Executive shall not have any right to receive any payment or
other benefit under this Agreement, any other agreement, or any benefit plan if
such right, payment or benefit, taking into account all other rights, payments
or benefits to or for the Executive under this Agreement, all other agreements,
and all benefit plans, would cause any right, payment or benefit to the
Executive under this Agreement to be considered a “parachute payment” within the
meaning of Section 280G(b)(2) of the Internal Revenue Code as then in effect (a
“Parachute Payment”). In the event that the receipt of any such right or any
other payment or benefit under this Agreement, any other agreement, or any
benefit plan would cause the Executive to be considered to have received a
Parachute Payment under this Agreement, then the Executive shall have the right,
in the Executive’s sole discretion, to designate those rights, payments or
benefits under this Agreement, any other agreements, and/or any benefit plans,
that should be reduced or eliminated so as to avoid having the right, payment or
benefit to the Executive under this Agreement be deemed to be a Parachute
Payment.

         11.     Effect of Section 409A of the Code. Notwithstanding anything to
the contrary in this Agreement, if the Company determines (a) that on the date
the Executive’s employment with the Company terminates or at such other time
that the Company determines to be relevant, the Executive is a “specified
employee” (as such term is defined under Section 409A) of the Company and
(b) that any payments to be provided to the Executive pursuant to this Agreement
are or may become subject to the additional tax under Section 409A(a)(1)(B) of
the Code or any other taxes or penalties imposed under Section 409A of the Code
(“Section 409A Taxes”) if provided at the time otherwise required under this
Agreement then (i) such payments shall be delayed until the date that is six
months after date of the Executive’s “separation from service” (as such term is
defined under Section 409A of the Code) with the Company, or such shorter period
that, as determined by the Company, is sufficient to avoid the imposition of
Section 409A Taxes (the “Payment Delay Period”) and (ii) such payments shall be
increased by an amount equal to interest on such payments for the Payments Delay
Period at a rate equal to the prime rate in effect as of the date the payment
was first due plus one point (for this purpose, the prime rate will be based on
the rate published from time to time in the Wall Street Journal).

         12.     Modification and Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Chief Executive Officer or
the President of the Company. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.

         13.     Severability. The provisions of this Agreement are severable
and in the event that a court of competent jurisdiction determines that any
provision of this Agreement is in violation of any law or public policy, in
whole or in part, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall not be affected thereby and shall
continue in full force and effect. Further, any court order striking any portion
of this Agreement shall modify the stricken terms as narrowly as possible to
give as much effect as possible to the intentions of the parties under this
Agreement.

         14.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

         15.     Arbitration. Any dispute or controversy arising under or in
connection with this Agreement or Executive’s employment by the Company shall be
settled exclusively by arbitration, conducted before a single neutral arbitrator
in accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
the Company shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
the provisions of Sections 8 or 9 of this Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without the
necessity of the Company’s posting any bond, and provided, further, that the
Executive shall be entitled to seek specific performance of his/her right to be
paid until the date of employment termination during the pendency of any dispute
or controversy arising under or in connection with this Agreement. Each party
shall pay its own attorneys’ fees and costs. If any party prevails on a
statutory claim which affords attorneys’ fees and costs, the arbitrator may
award reasonable attorneys’ fees and/or costs to the prevailing party. The fees
and expenses of the arbitrator and the arbitration shall be borne by the
Company.

         16.     Entire Agreement. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and canceled.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

 
APRIA HEALTHCARE GROUP INC.


By:  _________________________________
         Name:  Lawrence M. Higby
         Title:   Chief Executive Officer




EXECUTIVE


By:  _________________________________
         Name:  William Jeffrey Ingram
         Title:   Executive Vice President, Sales